Exhibit 10.1
EIGHTH AMENDMENT TO CREDIT AGREEMENT
          EIGHTH AMENDMENT TO CREDIT AGREEMENT, dated as of July 15, 2009 (this
“Amendment”), among VISTEON CORPORATION, a Delaware corporation (the “Company”),
each subsidiary of the Company party hereto as a borrower (together with the
Company, each a “Borrower” and, collectively, the “Borrowers”), each other
subsidiary of the Company party hereto, FORD MOTOR COMPANY (the “Lender’’), as
sole Lender and Swingline Lender, and THE BANK OF NEW YORK MELLON (“BNYM”), as
Administrative Agent.
W I T N E S S E T H:
          WHEREAS the Borrowers, the Lenders party thereto, and JPMorgan Chase
Bank, N.A. (“JPMorgan”), as the original Administrative Agent, Issuing Bank and
original Swingline Lender, have entered into that certain Credit Agreement,
dated as of August 14, 2006, as amended, supplemented or modified by that
certain First Amendment to Credit Agreement and Consent, dated as of
November 27, 2006, that certain Second Amendment to Credit Agreement and
Consent, dated as of April 10, 2007, that certain Third Amendment to Credit
Agreement, dated as of March 12, 2008, that certain Fourth Amendment and Limited
Waiver to Credit Agreement and Amendment to Security Agreement, dated as of
March 31, 2009, that certain Fifth Amendment to Credit Agreement dated as of
May 13, 2009, that certain Sixth Amendment to Credit Agreement dated as of
May 13, 2009, and that certain Seventh Amendment to Credit Agreement dated
May 21, 2009 (as so amended, supplemented or modified, the “Credit Agreement”);
capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to such terms in the Credit Agreement;
          WHEREAS, the Lender has appointed BNYM as the successor Administrative
Agent and JPMorgan has assigned and transferred its rights and duties as
Administrative Agent to BNYM, and BNYM has accepted and assumed those rights and
duties, pursuant to a Successor Agent Agreement dated July 15, 2009; and
          WHEREAS, the Borrowers, the Lender and the Swingline Lender desire to,
and the Lender has directed the Administrative Agent to, amend the Credit
Agreement as provided for herein on the terms and subject to the conditions set
forth herein.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the parties hereto hereby agree as follows:
ARTICLE I
AMENDMENTS
          Section 1.1 Amendments to Section 1.01. Section 1.01 of the Credit
Agreement is hereby amended as follows:
               (a) The following new defined terms are hereby inserted in proper
alphabetical order:
     “BNYM” means The Bank of New York Mellon, a New York banking corporation,
in its individual capacity, and its successors.

 



--------------------------------------------------------------------------------



 



               (b) The following defined terms are hereby amended and restated
as follows:
     “Fee Letter” means that certain Fee Letter, dated as of July 15, 2009,
between the Company and BNYM.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by BNYM as its prime rate; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
     “Term Loan Facility” means the Credit Agreement, dated as of June 13, 2006,
among the Company, the lenders party thereto, Wilmington Trust FSB (as
successor-in-interest to JPMorgan), a federal savings bank, as administrative
agent, and the other agents party thereto, as amended, restated, supplemented or
modified from time to time.
          Section 1.2 Amendment to Section 2.01 (b). Section 2.01 (b) of the
Credit Agreement is hereby amended in its entirety to read as follows:
          “(b) [RESERVED].”
          Section 1.3 Amendment to Article VIII. Article VIII of the Credit
Agreement is hereby amended by adding the following paragraphs immediately after
the third paragraph of such Article VIII (and, for the avoidance of doubt, the
existing paragraphs four through nine of such Article VIII shall become
paragraphs fifteen through twenty):
     “The Administrative Agent will not be required to take any action that is
contrary to applicable law or any provision of this Agreement or the other Loan
Documents. The Administrative Agent may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through
agents, attorneys, accountants, appraisers or other experts or advisors selected
by it in good faith as it may reasonably require and will not be responsible for
any misconduct or negligence on the part of any of them, so long as they are
appointed with due care.
     No provision of this Agreement or any other Loan Document or any agreement
or instrument contemplated hereby or thereby, the transactions contemplated
hereby or thereby shall require the Administrative Agent to: (A) expend or risk
its own funds or provide indemnities in the performance of any of its duties
hereunder or the exercise of any of its rights or power or (B) otherwise incur
any financial liability in the performance of its duties or the exercise of any
of its rights or powers except for such liability, if any, arising out of the
Administrative Agent’s gross negligence or willful misconduct in the performance
of its duties hereunder as determined by a final non-appealable judgment of a
court of competent jurisdiction.
     The Administrative Agent shall not be responsible for (A) perfecting,
maintaining, monitoring, preserving or protecting the security interest or Lien
granted under this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, (B) the filing, re-filing, recording,
re-recording or continuing or any document, financing statement, mortgage,
assignment, notice, instrument of further assurance or other instrument in any
public office at any time or times or (C) providing, maintaining, monitoring or
preserving insurance on or the payment of taxes with respect to any of the
Collateral. Lenders shall be responsible for assuring themselves with respect to
the completion or satisfaction of the actions described in items (A) through
(C) whether carried out by Borrowers or Lenders.

-2-



--------------------------------------------------------------------------------



 



     The Administrative Agent shall not be required to qualify in any
jurisdiction in which it is not presently qualified to perform its obligations
as Administrative Agent.
     The Administrative Agent shall not be responsible or liable for any failure
or delay in the performance of its obligations under this Agreement or the other
Loan Documents arising out of or caused, directly or indirectly, by
circumstances beyond its reasonable control, including, without limitation, acts
of God; earthquakes; fire; flood; terrorism; wars and other military
disturbances; sabotage; epidemics; riots; business interruptions; loss or
malfunctions of utilities, computer (hardware or software) or communication
services; accidents; labor disputes; acts of civil or military authority and
governmental action.
     Subject to Section 8.2 of the Security Agreement, beyond the exercise of
reasonable care in the custody of the Collateral in its possession, the
Administrative Agent will have no duty as to any Collateral in its possession or
control or in the possession or control of any agent or bailee or any income
thereon or as to preservation of rights against prior parties or any other
rights pertaining thereto and the Administrative Agent will not be responsible
for filing any financing or continuation statements or recording any documents
or instruments in any public office at any time or times or otherwise perfecting
or maintaining the perfection of any Liens on the Collateral. Subject to
Section 8.2 of the Security Agreement, the Administrative Agent will be deemed
to have exercised reasonable care in the custody of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which it accords its own property, and the Administrative Agent will not be
liable or responsible for any loss or diminution in the value of any of the
Collateral by reason of the act or omission of any carrier, forwarding agency or
other agent or bailee selected by the Administrative Agent in good faith.
     The Administrative Agent will not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence, bad faith or willful misconduct on the part of the
Administrative Agent, as determined by a court of competent jurisdiction in a
final, nonappealable order, for the validity or sufficiency of the Collateral or
any agreement or assignment contained therein, for the validity of the title of
any grantor to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. The Administrative Agent hereby disclaims any
representation or warranty to the present and future holders of the Obligations
concerning the perfection of the Liens granted hereunder or in the value of any
of the Collateral.
     In the event that the Administrative Agent is required to acquire title to
an asset for any reason, or take any managerial action of any kind in regard
thereto, in order to carry out any fiduciary or trust obligation for the benefit
of another, which in the Administrative Agent’s sole discretion may cause the
Administrative Agent to be considered an “owner or operator” under any
environmental laws or otherwise cause the Administrative Agent to incur, or be
exposed to, any environmental liability or any liability under any other
federal, state or local law, the Administrative Agent reserves the right,
instead of taking such action, either to resign as Administrative Agent or to
arrange for the transfer of the title or control of the asset to a court
appointed receiver. The Administrative Agent will not be liable to any person
for any Environmental Liability or any environmental claims or contribution
actions under any federal, state or local law, rule or regulation by reason of
the Administrative Agent’s actions and conduct as authorized, empowered and
directed hereunder or relating to any kind of discharge or release or threatened
discharge or release of any hazardous materials into the environment.

-3-



--------------------------------------------------------------------------------



 



     The Administrative Agent has accepted and is bound by the Loan Documents
executed by the Administrative Agent as of the date of this Agreement
(including, without limitation, the Fee Letter) and, as directed in writing by
the Required Lenders, the Administrative Agent shall execute additional Loan
Documents delivered to it after the date of this Agreement; provided, however,
that such additional Loan Documents do not adversely affect the rights,
privileges, benefits and immunities of the Administrative Agent. The
Administrative Agent will not otherwise be bound by, or be held obligated by,
the provisions of any credit agreement, indenture or other agreement governing
the Obligations (other than this Agreement, the Fee Letter and the other Loan
Documents to which the Administrative Agent is a party).
     The Administrative Agent may at any time solicit written confirmatory
instructions from the Required Lenders or an order of a court of competent
jurisdiction, as to any action that it may be requested or required to take, or
that it may propose to take, in the performance of any of its obligations under
this Agreement or the other Loan Documents.”
          Section 1.4 Amendment to Section 9.01 (a). Section 9.01 (a) of the
Credit Agreement is hereby amended in its entirety to read as follows:
     “(a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing
(including by telecopy) and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:

  (i)   if to any Borrower, to the Borrower Representative at:         Visteon
Corporation
One Village Center Drive
Van Buren Township, MI 48111
Attention: Treasurer
Facsimile No: 734-736-5563
        with a copy to:         Kirkland & Ellis LLP
300 N. LaSalle
Chicago, IL 60654
Attention: Linda K. Myers, P.C.
Facsimile No: 312-862-2200     (ii)   if to the Issuing Bank, to:        
JPMorgan Chase Bank, N.A. at:
Loan and Agency Services Group
111 Fannin Street
10th Floor
Houston, TX 77002
Attention: Andrew Perkins
Facsimile No: 713-750-2223         and at:

-4-



--------------------------------------------------------------------------------



 



      270 Park Avenue
4th Floor
New York, NY 10017
Attention: Robert Kellas
Facsimile No: 212-270-5100         with a copy to:         Skadden, Arps, Slate,
Meagher & Flom LLP
333 West Wacker Drive
Suite 1400
Chicago, IL 60606
Attention: Seth E. Jacobson
Facsimile No: 312-407-0411     (iii)   if to the Lender, or the Swingline
Lender, to:         Ford Motor Company
5500 Auto Club Drive
Mail Drop 415-3E462
Dearborn, MI 48126
Attention: William R. Strong
Facsimile No: (313) 206-7044         and:         Ford Motor Company
Office of the General Counsel
1 American Road, Suite 323WHQ
Dearborn, MI 48126
Attention: Daniella Saltz
Facsimile No: (313) 337-3209         with a copy to:         Miller Canfield
Paddock and Stone PLC
150 West Jefferson, Suite 2500
Detroit, MI 48226
Attention: Stephen LaPlante
Facsimile No: (313) 496-7500     (iii)   if to the Administrative Agent:        
The Bank of New York Mellon
600 East Las Colinas Blvd., Suite 1300
Irving, Texas 75039
Attention: Melinda Valentine
Facsimile No: (972) 401-8567         with copy to:

-5-



--------------------------------------------------------------------------------



 



      Emmet Marvin & Martin LLP
120 Broadway
32nd Floor
New York, New York 10271
Attention: Ms. Elizabeth M. Clark
Facsimile No: (212) 238-3100     (iv)   if to any other Lender, to it at its
address or facsimile number set forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service shall be deemed to have been duly given or made when delivered,
(ii) mailed by certified or registered mail, shall be deemed to have been given
three Business Days after being deposited in the mail or (iii) sent by facsimile
shall be deemed to have been given when received, provided that any notice or
demand to or upon the Administrative Agent, the Issuing Bank or the Lenders
pursuant to Sections 2.02 through 2.08 shall not be effective until received.”
          Section 1.5 Amendment to Section 9.03. Section 9.03 of the Credit
Agreement is hereby amended by deleting clauses (b) and (c) and replacing such
clauses in their entirety with the following:
     “(b) The Borrowers shall, jointly and severally, indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned or operated by
any Borrower or any of their Subsidiaries, or any Environmental Liability
related in any way to any Borrower or any of their Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (all the foregoing in
this Section 9.03 (b), “Indemnified Liabilities”); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
Indemnified Liabilities are determined by a court of competent jurisdiction by
final and nonappealable judgment to have (a) resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee, (b) resulted from the breach
of such Indemnitee (other than The Bank of New York Mellon in its capacity as
the Administrative Agent and its Related Parties) of its obligations under any
Loan Document, or (c) arisen from a dispute solely between the Lenders and not
involving the Administrative Agent (in its capacity as such in any manner) or
the Borrower; provided, further, that such reimbursement obligations shall be
limited to one counsel for the Administrative Agent (which shall be selected by
the Administrative Agent) and one counsel for the Lenders (and, to the extent
necessary as determined by the Administrative Agent, one or more local counsel)
unless there is a conflict of interest with respect to a particular Indemnitee,
in which case such Indemnitee shall be reimbursed for its own counsel. Without
limiting the foregoing, and to the extent permitted by

-6-



--------------------------------------------------------------------------------



 



applicable law, each Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and each Borrower hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. If any suit, action, proceeding, claim or
demand shall be brought or asserted against any Indemnitee (other than the
Administrative Agent, the Issuing Bank and each of their Related Parties) with
respect to the matters covered by the Borrowers’ indemnification in this
Agreement, (i) such Indemnitee shall promptly notify the Borrower Representative
thereof and (ii) to the extent not precluded by a conflict of interest or other
duties binding on it, such Indemnitee shall work cooperatively with the Borrower
Representative with a view toward minimizing the legal and other expenses
associated with any defense and any potential settlement or judgment, which
cooperation shall include (A) the use of a single counsel selected by such
Indemnitee and reasonably acceptable to the Borrower Representative (so long as
such Indemnitee, in its reasonable judgment, does not believe that the use of a
single counsel is not reasonably practicable or, based on the advice of counsel,
disadvantageous from a legal perspective) and (B) regular consultation with the
Borrower Representative (and, to the extent a single counsel is not used, its
counsel) upon the reasonable request of the Borrower Representative with regard
to the management of any litigation and the negotiation of any potential
settlement, in order to afford the Borrower Representative (and, to the extent a
single counsel is not used, its counsel) reasonable opportunities to participate
in the consideration of material decisions with respect thereto.
     (c) Each Lender severally agrees to indemnify the Administrative Agent, the
Issuing Bank and each of its Related Parties (each, an “Indemnitee Agent
Party”), to the extent that such Indemnitee Agent Party shall not have been
reimbursed by the Borrowers, for and against any and all claims, liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
such Indemnitee Agent Party in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Loan Documents or otherwise
in its capacity as such Indemnitee Agent Party in any way relating to or arising
out of this Agreement or the other Loan Documents, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY,
OR SOLE NEGLIGENCE OF THE ADMINISTRATIVE AGENT OR ISSUING BANK, as applicable,
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Indemnitee Agent Party’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, nonappealable order. If any indemnity furnished to any
Indemnitee Agent Party for any purpose shall, in the opinion of such Indemnitee
Agent Party, be insufficient or become impaired, such Indemnitee Agent Party may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided this
sentence shall not be deemed to require any Lender to indemnify any Indemnitee
Agent Party against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence. Each Lender acknowledges and agrees that for the
purposes of this Section 9.03, whenever the Administrative Agent is entitled to
retain counsel, such counsel shall be of the Administrative Agent’s own
selection and, to the extent such fees and expenses are not paid by the
Borrowers in accordance with this Section 9.03, the fees and expenses of that
counsel shall be within the indemnification provided under this Section (c).”

-7-



--------------------------------------------------------------------------------



 



ARTICLE II
CONDITIONS TO CLOSING
          This Amendment shall become effective when the Borrowers, the
Administrative Agent and the Required Lenders have delivered a duly executed
counterpart of this Amendment to the Administrative Agent.
ARTICLE III
MISCELLANEOUS
          Section 3.1 Effect of Amendment. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent or any Lender under the Loan Documents, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Documents, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrowers to consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Loan Documents in similar
or different circumstances. All references to the Issuing Bank in the Loan
Documents shall continue to refer to JPMorgan. This Amendment is a Loan Document
executed pursuant to the Credit Agreement and shall be construed, administered
and applied in accordance with the terms and provisions thereof. This Amendment
shall constitute an amendment only and shall not constitute a novation with
regard to the Credit Agreement or any other Loan Document.
          Section 3.2 No Representations by Lender or Administrative Agent. The
Borrowers hereby acknowledge that they have not relied on any representation,
written or oral, express or implied, by the Lender or the Administrative Agent,
other than those expressly contained herein, in entering into this Amendment.
          Section 3.3 Representations of the Borrowers. Each Borrower represents
and warrants to the Administrative Agent and the Lender that
     (a) the representations and warranties set forth in the Loan Documents
(including with respect to this Amendment and the Credit Agreement as amended
hereby) are true and correct in all material respects on and as of the date
hereof with the same effect as though made on the date hereof, except to the
extent that such representations and warranties expressly relate to an earlier
date, in which event such representations and warranties were true and correct
in all material respects as of such date, and except that the Borrowers make no
representation (i) as to the continued accuracy of the representation and
warranty contained in Section 3.02 of the Credit Agreement and (ii) with respect
to the second sentence of Section 3.07 of the Credit Agreement, the Specified
Default (as defined in the Fourth Amendment and Limited Waiver),
     (b) other than the Specified Default (as defined in the Fourth Amendment
and Limited Waiver) and the Events of Default described on Schedule I to this
Amendment (the “Additional Specified Defaults”), no Default or Event of Default
has occurred and is continuing,
     (c) the execution, delivery and performance of this Amendment and the
performance of the Credit Agreement as modified by this Amendment will not
violate any provision of law, any order of any court or other agency of
government, the formation or governing documents of any Borrower or any of its
Subsidiaries, or any provision of any indenture, note, agreement or other
instrument to which any

-8-



--------------------------------------------------------------------------------



 



Borrower or any of its Subsidiaries is a party, or by which it or any of its
properties or assets are bound, and the court in which the Bankruptcy Proceeding
(as defined on Schedule I to this Amendment) is continuing has issued orders
that grant the Borrowers the authority to execute and deliver this Amendment,
and those orders remain in effect on the date hereof,
     (d) the execution, delivery and performance of this Amendment and the
performance of the Credit Agreement as modified by this Amendment will not be in
conflict with, result in a breach of or constitute (with or without notice or
passage of time) a default under any such indenture, note, agreement or other
instrument, and
     (e) this Amendment constitutes, and any of the documents required herein
will constitute upon execution and delivery, legal, valid, and binding
obligations of each Borrower and each of their Subsidiaries party hereto or
thereto, each enforceable in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
          Section 3.4 Borrower Representative. The Borrowers hereby agree that
the Successor Agent Agreement dated as of even date herewith, by and among
JPMorgan, BNYM, Lender, and the Company is deemed to be a Loan Document as
defined in the Credit Agreement, and the Company, as the Borrower
Representative, has the authority to enter into such Successor Agent Agreement
on behalf of the Borrowers.
          Section 3.5 Successors and Assigns. This Amendment shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of the parties hereto and the successors and assigns of the
Lender and the Administrative Agent.
          Section 3.6 Headings; Entire Agreement. The headings and captions
hereunder are for convenience only and shall not affect the interpretation or
construction of this Amendment. This Amendment contains the entire understanding
of the parties hereto with regard to the subject matter contained herein and
supersedes all previous communications and negotiations with regard to the
subject matter hereof. No representation, undertaking, promise, or condition
concerning the subject matter hereof shall be binding upon the Administrative
Agent or any other Secured Party unless clearly expressed in this Amendment or
in the other documents referred to herein. No agreement which is reached herein
shall give rise to any claim or cause of action except for breach of the express
provisions of a legally binding written agreement.
          Section 3.7 Severability. The provisions of this Amendment are
intended to be severable. If for any reason any provision of this Amendment
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
such provision shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without in any manner affecting the validity
or enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.
          Section 3.8 Counterparts. This Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or email with an attached signature page in Adobe pdf
format shall be effective as delivery of a manually executed counterpart of this
Amendment.
          Section 3.9 Costs and Expenses. Subject to the terms set forth in
Section 9.03 of the Credit Agreement, the Borrowers agree, jointly and
severally, to reimburse the Administrative Agent for

-9-



--------------------------------------------------------------------------------



 



reasonable, documented out of pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable documented fees and other
reasonable charges and disbursements of one counsel for the Administrative Agent
(and such other local and foreign counsel as shall be reasonably required), in
connection with this Amendment.
          Section 3.10 Governing Law. The whole of this Amendment and the rights
and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of New York.
[Remainder of this page is intentionally left blank.]

-10-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have caused this Amendment to be
duly executed and delivered as of the date first above written.

            BORROWERS:


VISTEON CORPORATION
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        ARS, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        FAIRLANE HOLDINGS, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:
Assistant Treasurer        GCM/VISTEON AUTOMOTIVE SYSTEMS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        GCM/VISTEON AUTOMOTIVE LEASING SYSTEMS, LLC
    By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer     

[SIGNATURE PAGE TO EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            HALLA CLIMATE SYSTEMS ALABAMA CORP.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        INFINITIVE SPEECH SYSTEMS CORP.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        VISTEON REMANUFACTURING, INCORPORATED
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        SUNGLAS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer         VC AVIATION SERVICES, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VC REGIONAL ASSEMBLY & MANUFACTURING, LLC
    By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer     

[SIGNATURE PAGE TO EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            VISTEON AC HOLDINGS CORP.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer        VISTEON CLIMATE CONTROL SYSTEMS LIMITED
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON DOMESTIC HOLDINGS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON FINANCIAL CORPORATION
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON GLOBAL TECHNOLOGIES, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON GLOBAL TREASURY, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer     

[SIGNATURE PAGE TO EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            VISTEON INTERNATIONAL BUSINESS DEVELOPMENT, INC.
    By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON LA HOLDINGS CORP.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON SYSTEMS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON TECHNOLOGIES, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        TYLER ROAD INVESTMENTS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        MIG-VISTEON AUTOMOTIVE SYSTEMS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer     

[SIGNATURE PAGE TO EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            OASIS HOLDINGS STATUTORY TRUST


By: U.S. Bank National Association (successor to State Street Bank and Trust
Company of Connecticut, National Association), not in its individual capacity,
but solely as trustee
      By   /s/ David W. Doucette         Name:   David W. Doucette       
Title:   Vice President        OTHER GRANTORS:

VISTEON ASIA HOLDINGS, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON AUTOMOTIVE HOLDINGS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON EUROPEAN HOLDINGS CORPORATION
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON HOLDINGS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        
Title:   Assistant Treasurer     

[SIGNATURE PAGE TO EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            VISTEON INTERNATIONAL HOLDINGS, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer     

[SIGNATURE PAGE TO EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON
as Administrative Agent
      By   /s/ Melinda Valentine         Name:   Melinda Valentine       
Title:   Vice President     

[SIGNATURE PAGE TO EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            FORD MOTOR COMPANY, as Lender
      By   /s/ Michael L. Seneski       Name:  Michael L. Seneski      
Title:  Assistant Treasurer    

[SIGNATURE PAGE TO EIGHTH AMENDMENT TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



Schedule I
1. The Default and Event of Default arising from the Borrowers filing of a
petition to commence the proceeding entitled In re: Visteon Corporation, et al.,
Case No. 09-11786 (CSS) (“Bankruptcy Proceeding”).
2. The Default and Event of Default arising under Article VII(c), (f) and
(g) from Borrowers’ failure to comply with Sections 3.02, 3.07 and 4.02(b) of
the Credit Agreement.
3. The Default and Event of Default arising under Article VII(g) from Borrowers’
failure to comply with the terms of the Term Loan Facility Documents due to
their commencement of the Bankruptcy Proceeding.
3. Any Defaults and/or Events of Default that have arisen or would otherwise
arise under the Loan Documents as a result of the occurrence and continuance of
the Additional Specified Defaults (including, without limitation (A) failure to
provide proper notice of such Additional Specified Defaults, (B) breach of any
representations or warranties related thereto and (C) any cross default to the
Term Loan Facility Documents related thereto).

 